Citation Nr: 0914045	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  08-03 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether a reduction in the Veteran's evaluation for service-
connected loss of vision, left eye, no light perception, 
residual of injury, from 40 percent to 30 percent was proper.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1946 to 
September 1950 and from July 1951 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia.

The only issue before the Board is the propriety of reducing 
the Veteran's rating of 40 percent to 30 percent for loss of 
vision.  This was the only issue listed in the Veteran's July 
2007 notice of disagreement.  An attachment to the Veteran's 
substantive appeal (VA Form 9) requests an increased rating 
that exceeds the original rating.  This issue is referred to 
the RO for appropriate action.


FINDING OF FACT

The Veteran has no light perception in the left eye, which 
functionally approximates anatomical loss of the left eye.


CONCLUSION OF LAW

The criteria for restoration of a 40 percent rating for loss 
of vision, left eye, no light perception, residual of injury, 
have been met.  38 C.F.R. §§ 3.344, 4.7, 4.84a, Diagnostic 
Code 6066 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the reduction of the 40 percent 
disability rating to 30 percent, effective from September 1, 
2007, for service-connected loss of vision, left eye, no 
light perception, residual of injury, was not proper.


Initially, the Board finds that the RO complied with the 
procedures of 38 C.F.R. 
§ 3.105, which requires that the veteran receive appropriate 
notice of the proposed reduction and the reasons for the 
proposal, a period of 60 days to submit additional evidence, 
a period of 30 days to request a predetermination hearing.  
See 38 C.F.R. §§ 3.105(e), (i); 3.500(r) (2008).  The 
evidence does not indicate, nor does the Veteran contend, 
noncompliance with the aforementioned procedural requirements 
for rating reductions.  See 38 C.F.R. § 3.105(e).  Therefore, 
the Board will only focus on the propriety of the reduction.

At the time of the reduction in this case, a 40 percent 
rating for the Veteran's service-connected left eye had 
continuously been in effect since March 19, 2002, a period of 
over 5 years. Hence, the provisions of 38 C.F.R. § 3.344(a) 
and (b) apply. The provisions of 38 C.F.R. § 3.344(a) and (b) 
provide that where a Veteran's schedular rating has been both 
continuous and stable for five years or more, the rating may 
be reduced only if the examination upon which the reduction 
is based is at least as full and complete as the examination 
used to establish the higher evaluation.  A rating that has 
been in effect for more than 5 years will not be reduced on 
any one examination, except in those instances where all of 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  The rating 
agency must also take into consideration whether the evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  See 38 
C.F.R. § 3.344(a).

Here, the Board finds that 38 C.F.R. § 3.344(a) and (b) were 
complied with because multiple VA eye examinations were 
given.  They were at least as full and complete as the 
November 2002 VA examination.

Next, the Board must determine if the evidence properly 
supported the reduction.  In order for a reduction in rating 
to be sustained, it must appear by a preponderance of the 
evidence that the rating reduction was warranted.  See Brown 
v. Brown, 5 Vet. App. 413 (1993).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Loss of visual acuity is rated by applying the criteria set 
forth at 38 C.F.R. § 4.84a.  A disability rating for visual 
impairment is based on the best distant vision obtainable 
after the best correction by glasses.  38 C.F.R. § 4.75.  
Diagnostic Code (DC) 6066 assigns a 40 percent rating for 
anatomical loss of one eye when vision in the other eye is 
20/40.  DC 6070 assigns a 30 percent rating for blindness in 
one eye, having only light perception, when vision in the 
other eye is 20/40. 

Based on the medical evidence, the Board finds that the 
Veteran has no light perception in the left eye.  

The original December 2002 rating decision, which granted an 
increase to 40 percent, was based on a November 2002 VA 
examination.  That examination showed normal 20/20 vision in 
the right eye and no light perception in the left eye.  

A VA treatment note from August 2005 indicates no light 
perception in the left eye and no change in the normal right 
eye over the past several years.  The August 2006 VA 
examination indicates no light perception in the left eye and 
20/25 corrected vision in the right eye.  The February 2008 
VA examination also shows no light perception in the left 
eye.

The Veteran also submitted letters from Dr. Pilskalns, his 
private optometrist.  The August 2006 letter indicates 
questionable light perception in the left eye and 20/25 
corrected vision in the right eye.  The August 2007 letter 
indicates light perception in the left eye and 20/30 
corrected vision in the right eye.  Dr. Pilskalns does not 
explain why he found light perception questionable in August 
2006 and light perception without a qualifier in August 2007.  
The latter letter also notes the left pupil to be unreactive 
to light and misshapen.  The noting of light perception may 
have been a typographical error.


The main point of contention in this case is whether to rate 
the Veteran's disability under DC 6066 or 6070.  DC 6066 
rates anatomical loss of one eye, whereas DC 6070 rates 
blindness in one eye with light perception.  In this case, 
the Veteran fits into neither category because he has no 
light perception, yet he does not have anatomical loss of the 
eye.  The Board agrees with the original December 2002 RO 
decision that rated the Veteran's loss of vision under DC 
6066 because the disability picture more nearly approximates 
the criteria required for that rating.  See 38 C.F.R. § 4.7.  
Thus, the 40 percent rating should be restored.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

The reduction in the 40 percent evaluation assigned to the 
Veteran's loss of vision, left eye, no light perception, 
residual of injury, not having been warranted, restoration of 
the 40 percent disability evaluation is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


